No. 04-02-00054-CV

Reginald O. COLLINS, Individually

and as Representative of the Estate of Cletis M. Collins,
Appellant

v.

Dr. David H. GORDON,

Appellee

From the 408th Judicial District Court, Bexar County, Texas

Trial Court No. 2000-CI-09818

Honorable Andy Mireles, Judge Presiding

PER CURIAM
Sitting:	Paul W. Green, Justice
		Sarah B. Duncan, Justice
		Karen Angelini, Justice
Delivered and Filed:	May 15, 2002
MOTION TO DISMISS GRANTED; DISMISSED
	Appellant filed a motion to dismiss this appeal. The motion contains a certificate of
service to the appellee, who has not opposed the motion. We grant the motion and dismiss 
the appeal.  See Tex. R. App. P. 42.1(a)(2). Costs of appeal are to be paid by appellant. 
								PER CURIAM
DO NOT PUBLISH